IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON
                      DIVISION ONE
In the Matter of the Marriage of         )      No. 80922-9-I
                                         )
MARY ANN KOSNOFF,                        )
n/k/a MARY ANN MCCORMICK,                )
                                         )
                    Respondent,          )
                                         )
      and                                )
                                         )
TIMOTHY DAVID KOSNOFF,                   )      UNPUBLISHED OPINION
                                         )
                    Appellant.           )
                                         )

      VERELLEN, J. — A trial court has the discretion to hold a party in contempt of

court when they intentionally violate a court order. A dissolution decree required

that Timothy Kosnoff pay spousal maintenance until he was retired from the

practice of law. The trial court found Kosnoff chose to not pay spousal

maintenance while still practicing law. Because the court’s findings of fact are

supported by substantial evidence, the court did not abuse its discretion.

      Kosnoff also contends the court lacked subject matter jurisdiction to enter a

contempt order because his separation contract allowed for arbitration of spousal

maintenance disputes and the court lacked personal jurisdiction because the order

authorizing substitute service was flawed. But a superior court’s subject matter

jurisdiction extends to the enforcement of dissolution decrees it issued. Because

his ex-wife moved to enforce the dissolution decree, the court properly exercised
No. 80922-9-I/2



its authority to enforce its own order. And because Kosnoff was personally

served, any issues with substitute service are moot.

      Therefore, we affirm.

                                       FACTS

      Attorney Timothy Kosnoff focused on representing victims of sexual abuse.

Kosnoff was married to Mary Ann McCormick. They agreed to a separation

contract and dissolved their marriage in February of 2013. The dissolution decree

ordered spousal maintenance “as set forth in the Separation Contract.”1 Section

3.1 of the separation contract required that Kosnoff pay McCormick one-third of his

annual income “as maintenance through the tax year in which he retires from the

practice of law.”2 The separation contract also contained several arbitration

provisions, including in the spousal maintenance section.

      In late 2018, Kosnoff notified McCormick that he planned to retire from

practicing law on December 31 of that year. He stopped paying monthly

maintenance as of December 31. In April of 2019, he confirmed he had retired as

of December 31, 2018.

      Also in 2019, a team of lawyers considering sexual abuse litigation against

the Boy Scouts of America sought Kosnoff’s expertise in handling such cases.

According to Kosnoff, he “agreed to provide [his] knowledge and expertise to




      1   Clerk’s Papers (CP) at 16.
      2   CP at 396.



                                         2
No. 80922-9-I/3



assist them in their efforts to build a mass-tort case against the [Boy Scouts].”3

That July, Kosnoff appeared on NBC’s Today Show to discuss sexual abuse

cases against the Boy Scouts. McCormick saw the appearance, found additional

media appearances by Kosnoff, and concluded he had not retired from practicing

law, and, therefore, still had a duty to pay maintenance. That October,

McCormick’s attorney wrote to Kosnoff to ask whether he was practicing law and

still owed maintenance. Other than acknowledging receipt of the letter, Kosnoff

did not respond.

       In November, McCormick filed a motion to compel Kosnoff to show cause

why he should not be held in contempt, arguing he failed to comply with the

spousal maintenance provision of the dissolution decree. Because Kosnoff had

relocated to Puerto Rico and could spend up to six months at a time sailing,

McCormick also moved for substitute service. Judge Michael Scott granted the

motions and set a show cause hearing for December 19, 2019. Kosnoff received

the show cause order by e-mail and filed a motion to quash the order authorizing

substitute service.

       Kosnoff and his attorney appeared before Commissioner Paul Eagle for the

show cause hearing. Kosnoff objected to the hearing, arguing he had never been

properly served. Commissioner Eagle declined to rule on the question of service

because Kosnoff’s motion to quash was before Judge Julie Spector, and she was

scheduled to consider it the next day. As a result, Commissioner Eagle continued


       3   CP at 173.



                                          3
No. 80922-9-I/4



the hearing, and McCormick proposed setting it for January 29. The court told the

parties to agree on a date and adjourned the hearing.

       McCormick’s attorney, Brad Evens, immediately attempted to serve process

on Kosnoff in the hallway outside the courtroom, but Kosnoff refused and left the

courthouse. Kosnoff’s attorney took the documents handed to him by Evens. The

parties agreed to hold the contempt hearing on January 29, and Commissioner

Eagle entered an “alias” show cause order setting a hearing for that day.4 Judge

Spector later denied Kosnoff’s motion to quash.

       Kosnoff did not appear at the January 29 contempt hearing before

Commissioner Camille Schaefer, although his attorney did. His attorney argued

the hearing was improper because Kosnoff was never properly served process

and because the arbitration provisions in the separation contract deprived the

court of subject matter jurisdiction. Commissioner Schaefer concluded that the

dispute was not subject to arbitration and found that Kosnoff was practicing law,

was still subject to the dissolution decree, and was in contempt by intentionally

violating the dissolution decree. In making its ruling, the court relied on news

articles and the “Abused in Scouting” website’s discussion of the Boy Scout case.

       Kosnoff appeals.




       4 As explained by Commissioner Eagle, an “alias” order to show cause is
“just basically a perpetuating order from the original order to show cause that was
signed in ex-parte.” CP at 323.



                                          4
No. 80922-9-I/5



                                       ANALYSIS

I. Service of Process

       Kosnoff argues the court erred by granting McCormick’s motion for

substitute service. McCormick contends the issue is moot because Kosnoff was

personally served. Because effective personal service of process is always

adequate,5 Kosnoff’s alleged error is moot if personal service of process was

effective.6

       We review de novo whether service of process was effective.7 The plaintiff

bears the burden of establishing service was proper.8 Once established, the

defendant must show by clear and convincing evidence that service was

ineffective.9

       RCW 4.28.080(16) authorizes personal service by delivering process to the

defendant personally.10 CR 4(c) allows “anyone who is competent, over 18 years



       5
      Scanlan v. Townsend, 181 Wn.2d 838, 847, 336 P.3d 1155 (2014) (citing
RCW 4.28.080(15)).
       6See Westerman v. Cary, 125 Wn.2d 277, 286, 892 P.2d 1067 (1994) (“A
case is moot where ‘a court can no longer provide effective relief.’”) (quoting
Orwick v. Seattle, 103 Wn.2d 249, 253, 692 P.2d 793 (1984)); see also Scanlan,
181 Wn.2d at 856 (declining to consider a challenge to substitute service where
personal service was effective).
       7
       Scanlan, 181 Wn.2d at 847 (citing Streeter-Dybdahl v. Nguyet Huynh, 157
Wn. App. 408, 412, 236 P.3d 986 (2010)).
       8   Id. at 856 (citing Streeter-Dybdahl, 157 Wn. App. at 412).
       9
       Streeter-Dybdahl, 157 Wn. App. at 412 (citing Woodruff v. Spence, 76
Wn. App. 207, 210, 883 P.2d 936 (1994)).
       10RCW 4.28.080(16) also allows for personal service in ways that are not
present here.



                                            5
No. 80922-9-I/6



of age, and not a party” to serve process.11 A party’s attorney can accomplish

personal service on the opposing party.12 Personal service of process can be

effective even if the defendant refuses to accept it.13 Because the relevant portion

of RCW 4.28.080(16) is substantially similar to Federal Rule of Civil Procedure

4(e)(2), we can look to the federal courts’ interpretations of parallel rules for

guidance.14 “Sufficient [personal] service may be found where there is a good faith

effort to comply with the requirements of [Federal Rule of Civil Procedure]

4(e)(2) which has resulted in placement of the summons and complaint within the

defendant's immediate proximity and further compliance with Rule 4(e)(2) is only

prevented by the defendant's knowing and intentional actions to evade service.” 15

Personal service under RCW 4.28.080(16), like its federal equivalent, can be

effective when service substantially complies with its requirements.16

       Here, Evens announced in the hearing that he intended to personally serve

Kosnoff. Once outside the courtroom, Evens immediately attempted to hand

Kosnoff a packet containing the show cause order, a motion for contempt, a


       11   Scanlan, 181 Wn.2d at 849 (citing CR 4(c)).
       12   Id. (citing Roth v. Nash, 19 Wn.2d 731, 737-38, 144 P.2d 271 (1943)).
       13See United Pac. Ins. Co. v. Disc. Co., 15 Wn. App. 559, 562, 550 P.2d
699 (1976) (holding personal service was effective when the defendant refused to
accept process because it “need not actually be placed in the defendant’s hand”).
       14Noll v. Special Elec. Co., Inc., 9 Wn. App. 2d 317, 320-21, 444 P.3d 33
(2019) (citing Outsource Servs. Mgmt. LLC v. Nooksack Bus. Corp., 172 Wn. App.
799, 806, 292 P.3d 147 (2013)).
       15Travelers Cas. & Sur. Co. of Am. v. Brenneke, 551 F.3d 1132, 1136 (9th
Cir. 2009).
       16   Id. at 1135; Chai v. Kong, 122 Wn. App. 247, 253, 93 P.3d 936 (2004).



                                           6
No. 80922-9-I/7



declaration in support of the contempt motion, a proposed contempt order, and

other documents. Kosnoff hurried past Evens and refused to accept service.

Evens handed the documents to Kosnoff’s attorney instead and documented those

events with a declaration of service. Because a party cannot willfully thwart the

judicial process by refusing an otherwise effective service,17 the unchallenged

declaration of service established personal service on Kosnoff himself.18

       Kosnoff argues service was not effective because the show cause order

Evens served was dated for the December 19 hearing that had just concluded,

and he never received formal service of the January 29 hearing. But this

difference is immaterial. The “process” here is the motion to show cause for

contempt, and it was served. Adequate notice of the continued hearing date is a

separate matter,19 and Kosnoff fails to show he did not have notice. Kosnoff’s

attorney agreed to the January 29 hearing date, and “[t]he attorney’s knowledge is

deemed to be the client’s knowledge, when the attorney acts on his behalf.”20

Kosnoff knew the rescheduled contempt hearing would be held on January 29. He


       17 United Pac. Ins., 15 Wn. App. at 562; see Travelers, 551 F.3d at 1136
(“‘Where a defendant attempts to avoid service[,] e.g. by refusing to take the
papers, it is sufficient if the server is in close proximity to the defendant, clearly
communicates intent to serve court documents, and makes reasonable efforts to
leave the papers with the defendant.’”) (quoting Doe 1 v. Liu Qi, 349 F. Supp.2d
1258, 1275 n.5 (N.D. Cal. 2004)).
       See Streeter-Dybdahl, 157 Wn. App. at 412 (“An affidavit of service is
       18

presumptively correct.”) (citing Woodruff, 76 Wn. App. at 210).
       19 See Rabbage v. Lorella, 5 Wn. App. 2d 289, 297-98, 426 P.3d 768
(2018) (explaining improper service of a motion in a dissolution action does not
affect the trial court’s subject matter jurisdiction or personal jurisdiction).
       20   Haller v. Wallis, 89 Wn.2d 539, 547, 573 P.2d 1302 (1978).



                                           7
No. 80922-9-I/8



cites no authority that the plaintiff must serve a new notice on a defendant when a

hearing is continued with both parties present.21

       Kosnoff was personally served process. Kosnoff knew the contempt

hearing was rescheduled for January 29. Because McCormick effected personal

service on Kosnoff for the contempt hearing, any issues involving substitute

service for the hearing are moot.

II. Contempt

       We review a court’s decision to hold a party in contempt for abuse of

discretion.22 A court abuses its discretion when its decision rests upon untenable

factual grounds or was made for untenable legal reasons.23

       Kosnoff argues the court erred by finding him in contempt because, first, the

matter was arbitrable; second, the court relied upon inadmissible hearsay

evidence; and, third, neither the law nor facts supported a contempt finding.

       Kosnoff contends the trial court lacked subject matter jurisdiction to find him

in contempt of the dissolution decree because the separation contract requires

arbitration. “‘Subject matter jurisdiction refers to a court’s ability to entertain a type



       21In his reply brief, Kosnoff cites Estate of Bremer v. Walker, 187 Wn. App.
450, 348 P.3d 1245 (2015), for support, but that case is inapplicable. The Bremer
court explained its holding does not apply when the trial court continues a hearing
with both parties present. 187 Wn. App. at 459 n.1.
       22
       Weiss v. Lonnquist, 173 Wn. App. 344, 363, 293 P.3d 1264 (2013) (citing
Moreman v. Butcher, 126 Wn.2d 36, 40, 891 P.2d 725 (1995)).
       23  In re Marriage of Littlefield, 133 Wn.2d 39, 47, 940 P.2d 1362 (1997)
(citing In re Marriage of Kovacs, 121 Wn.2d 795, 801, 854 P.2d 629 (1993); State
v. Rundquist, 79 Wn. App. 786, 793, 905 P.2d 922 (1995)).



                                            8
No. 80922-9-I/9



of case.’”24 Superior courts have the authority to decide motions to enforce

maintenance obligations.25 We review a challenge to the court’s subject matter

jurisdiction de novo as a question of law.26

       Kosnoff misunderstands the issue that was before the trial court.

McCormick moved for Kosnoff to be held in contempt for failing to comply with the

dissolution decree issued by the trial court. Kosnoff raised the availability of

arbitration as a defense but never moved to compel arbitration.27 Thus, the issue

before the court was whether it had the authority to interpret and enforce the

dissolution decree.

       King County Superior Court entered Kosnoff and McCormick’s dissolution

decree. Washington’s constitution provided it subject matter jurisdiction over the

decree.28 Under RCW 26.18.040(3), it “retain[ed] continuing jurisdiction under




       24 Banowsky v. Guy Backstrom, DC, 193 Wn.2d 724, 731, 445 P.3d 543
(2019) (internal quotation marks omitted) (quoting In re Marriage of Buecking, 179
Wn.2d 438, 448, 316 P.3d 999 (2013)).
       25Bero v. Name Intelligence, Inc., 195 Wn. App. 170, 179, 381 P.3d 71
(2016) (citing Allen v. Am. Land Research, 95 Wn.2d 841, 852, 631 P.2d 930
(1981)); see In re Marriage of Mathews, 70 Wn. App. 116, 126, 853 P.2d 462
(1993) (“A court in a dissolution proceeding has the authority to enforce its decree
in a contempt proceeding.”).
       26
        Outsource Servs. Mgmt. LLC v. Nooksack Bus. Corp., 181 Wn.2d 272,
276, 333 P.3d 380 (2014) (citing Joy v. Kaiser Aluminum & Chem. Corp., 62 Wn.
App. 909, 911, 816 P.2d 90 (1991)).
       27See Report of Proceedings (RP) (Jan. 29, 2020) at 13 (Kosnoff’s counsel
explaining he had no objection to holding the contempt hearing, “[o]ther than our
objections on subject matter jurisdiction”).
       28
        Rabbage, 5 Wn. App. 2d at 297 (citing W ASH. CONST. art. IV, § 6;
Buecking, 179 Wn.2d at 448-50).



                                           9
No. 80922-9-I/10



[chapter 26.18 RCW] until all duties of either support or maintenance, or both, of

the obligor, including arrearages, [had] been satisfied.” The court also had the

authority to interpret and enforce its own order.29 Thus, the court retained subject

matter jurisdiction to decide whether Kosnoff’s maintenance duties under the

decree had been satisfied. And especially because neither McCormick nor

Kosnoff sought to compel arbitration, the presence of arbitration provisions did not

preclude the court from exercising its authority over the decree.

       When interpreting the decree, the trial court relied upon several news

articles and a printout of the Abused In Scouting website to find Kosnoff was

practicing law. Kosnoff argues the court erred because the contents of the articles

and website were inadmissible hearsay within hearsay.30 McCormick contends

they were properly admitted as nonhearsay under ER 801(d)(2) or under the state-

of-mind exception for hearsay in ER 803(a)(3).

       We review a court’s interpretation of the rules of evidence de novo.31 If the

court’s interpretation was correct, we review its decision to admit evidence for

abuse of discretion.32 Hearsay is any out-of-court statement offered in evidence to




       29
        Bero, 195 Wn. App. at 179 (citing Allen, 95 Wn.2d at 852); Mathews, 70
Wn. App. at 126.
       30
        We note Kosnoff objected to the articles and website only on hearsay
grounds. CP at 161-62; RP (Jan. 29, 2020) at 26-27.
       31State v. Arredondo, 188 Wn.2d 244, 256, 394 P.3d 348 (2017) (citing
Diaz v. State, 175 Wn.2d 457, 461-62, 285 P.3d 873 (2012)).
       32
        Arredondo, 188 Wn.2d at 256 (citing State v. Gresham, 173 Wn.2d 405,
419, 269 P.3d 207 (2012)).



                                         10
No. 80922-9-I/11



prove the truth of the matter asserted by the evidence itself.33 Hearsay is

generally inadmissible.34

       The Abused in Scouting website would not be admissible as direct proof

that Kosnoff is, as the site asserts, a practicing attorney. The website is

admissible, however, to show the existence of advertisements for the provision of

legal services to those sexually abused as Boy Scouts.35 Kosnoff admitted he is

working with a team of attorneys building a sexual abuse case against the Boy

Scouts. Abused in Scouting identified him as a “featured attorney” on “Abused in

Scouting’s Team.”36 Advertising legal services from “featured attorneys” supports

a reasonable inference that the people identified may be engaged in the practice

of law. The admission of the webpage to prove the existence of advertising for

legal services by Kosnoff did not violate hearsay standards.37

       Assuming without deciding that the court erred by admitting the news

articles, the question remains whether the court’s reliance on hearsay was

harmless error. An evidentiary error is not prejudicial unless, within reasonable




       33
        Sisley v. Seattle Sch. Dist. No. 1, 171 Wn. App. 227, 232-33, 286 P.3d
974 (2012) (quoting ER 801(c)).
       34   ER 802.
       35 See Sisley 171 Wn. App. at 233 (newspaper article not offered to prove
the truth of the matters asserted therein is not hearsay).
       36   CP at 73.
       37
        Any nonhearsay concerns about the foundation for the admission of the
website were not raised in the trial court.



                                         11
No. 80922-9-I/12



probabilities, the outcome would have been different without the error. 38 Thus, the

issue is whether the remaining evidence supported finding Kosnoff in contempt.

       A person can be held in contempt when the court finds “intentional

disobedience of a lawful court order.”39 When an obligor to a spousal

maintenance order fails to comply, a court can hold that person in contempt.40

The order being enforced is understood “according to the plain meaning of its

terms when read in light of the issues and purposes surrounding its entry.”41

       The dissolution decree requires that Kosnoff continue to pay maintenance

“through the tax year in which he retires from the practice of law.”42 The court

found Kosnoff was not retired from the practice of law. Kosnoff asserts that finding

of fact was not supported by the record.43 He does not challenge the court’s

interpretation of the decree.


       38
        Saldivar v. Momah, 145 Wn. App. 365, 401, 186 P.3d 1117 (2008) (citing
Doe v. Corp. of the President of the Church of Jesus Christ of Latter-Day Saints,
141 Wn. App. 407, 437, 167 P.3d 1193 (2007)).
       39In re Marriage of Humphreys, 79 Wn. App. 596, 599, 903 P.2d 1012
(1995) (citing RCW 7.21.010(1)).
       40 In re Marriage of Didier, 134 Wn. App. 490, 500, 140 P.3d 607 (2006)
(citing RCW 26.18.050; RCW 7.21.010; Rhinevault v. Rhinevault, 91 Wn. App.
688, 693-94, 959 P.2d 687 (1988)).
       41R/L Assocs. Inc. v. City of Seattle, 113 Wn.2d 402, 410, 780 P.2d 838
(1989) (citing Johnston v. Beneficial Mgmt. Corp. of Am., 96 Wn.2d 708, 712-13,
638 P.2d 1201 (1982)).
       42 CP at 396; see CP at 16 (incorporating separation contract’s terms into
dissolution decree).
       43  Kosnoff argues for reversal because the trial court’s written findings were
inadequate. But the court here made written findings and expressly incorporated
its oral rulings and findings. See CP at 376-78. Kosnoff fails to explain why this
was inadequate for a civil contempt order. Compare In re Rapid Settlements, Ltd,



                                          12
No. 80922-9-I/13



       We review challenges to a finding of fact for substantial evidence.44

Substantial evidence supports a finding of fact when the evidence is “‘sufficient to

persuade a rational fair-minded person the premise is true.’”45 As the party

challenging the finding, Kosnoff has the burden of showing it was unsupported.46

       In a declaration, Kosnoff explained that after obtaining a $3 million

judgment in a sex abuse case in 2001, he “diverted the rest of [his] career to

representing sex abuse victims against institutions, including . . . the Boy Scouts of

America.”47 In 2019, Kosnoff was “approached by a team of lawyers who sought

my expertise handling these cases. I agreed to provide my knowledge and

expertise to assist them in their efforts to build a mass-tort case against the [Boy

Scouts of America].”48 That April, Kosnoff told McCormick he had stopped paying




189 Wn. App. 584, 605, 359 P.3d 823 (2015) (“Nothing in chapter 7.21 RCW
requires that the court make a written finding of intentional conduct.”), with
Templeton v. Hurtado, 92 Wn. App. 847, 853, 965 P.2d 1131 (1998) (holding
detailed written findings of fact were required for a finding of criminal contempt)
(citing State v. Head, 136 Wn.2d 619, 964 P.2d 1187 (1998)). And even if the
court’s findings of fact were inadequate, the proper remedy would be remand, not
reversal. Templeton, 92 Wn. App. at 853.
       44Braatz v. Braatz, 2 Wn. App. 2d 889, 899, 413 P.3d 612 (2018) (citing In
re A.W., 182 Wn.2d 689, 711, 344 P.3d 1186 (2015); Sunnyside Valley Irr. Dist. v.
Dickie, 149 Wn.2d 873, 73 P.3d 369 (2003)).
       45   Braatz, 2 Wn. App. 2d at 899 (quoting Sunnyside, 149 Wn.2d at 879).
       46Matter of Custody of A.T., 11 Wn. App. 2d 156, 162, 451 P.3d 1132
(2019) (citing Fisher Props., Inc. v. Arden-Mayfair, Inc., 115 Wn.2d 364, 369, 798
P.2d 799 (1990)).
       47   CP at 169.
       48   CP at 172-73.



                                          13
No. 80922-9-I/14



maintenance because “I retired from the practice of law.”49 On July 24, Kosnoff

appeared on NBC’s Today Show to be interviewed about sex abuse cases against

the Boy Scouts. According to McCormick, who watched the show, Kosnoff said he

came out of retirement to support the victims.50 During the contempt hearing,

Kosnoff’s counsel explained his client was “assisting other lawyers in trying to get

the Boy Scouts of America to acknowledge their abusive behaviors.”51 Also,

Kosnoff remains licensed to practice law in Washington.

       The practice of law in Washington is defined by GR 24:52

       The practice of law is the application of legal principles and judgment
       with regard to the circumstances or objectives of another entity or
       person(s) which require the knowledge and skill of a person trained
       in the law. This includes but is not limited to:

              (1) Giving advice or counsel to others as to their legal rights or
       the legal rights or responsibilities of others for fees or other
       consideration.

             (2) Selection, drafting, or completion of legal documents or
       agreements which affect the legal rights of an entity or person(s).

               (3) Representation of another entity or person(s) in a court, or
       in a formal administrative adjudicative proceeding or other formal
       dispute resolution process or in an administrative adjudicative
       proceeding in which legal pleadings are filed or a record is
       established as the basis for judicial review.

             (4) Negotiation of legal rights or responsibilities on behalf of
       another entity or person(s).[53]


       49   CP at 6.
       50   Kosnoff has not challenged this statement from McCormick’s declaration.
       51   RP (Jan. 29, 2020) at 27.
       52   State v. Yishmael, 195 Wn.2d 155, 160, 456 P.3d 1172 (2020).
       53   GR 24(a).



                                          14
No. 80922-9-I/15



       Kosnoff asserted to the trial court he was not engaged in the practice of law

because “at this point there is no lawsuit” and “my role in this exercise is not as a

trial lawyer advocate.”54 But the practice of law is not so limited.55 It is undisputed

that Kosnoff joined a team of attorneys to use his legal knowledge to help build a

mass-tort case, publicized that fact, and was asked to join the team because of his

experience representing clients in sex abuse cases against the Boy Scouts. From

this, a reasonable factfinder could infer Kosnoff was still practicing law. An

attorney can assist others in a manner that does not constitute the practice of

law,56 but Kosnoff provided no evidence of his actual role nor any explanation of

why it would not constitute the practice of law. Because the evidence presented

allowed a reasonable person to conclude Kosnoff was practicing law, substantial

evidence supported the trial court’s finding of fact.57

       Kosnoff also challenges the court’s finding of fact that he violated the

dissolution order in bad faith. Although a finding of bad faith is required to find a

party in contempt for violating a parenting plan,58 a finding of bad faith is not




       54   CP at 173.
       55   GR 24(a).
       56   See, e.g., GR 24(b) (activities excluded from the “practice of law”).
       57Braatz, 2 Wn. App. 2d at 899. We note that this finding of fact would be
supported by substantial evidence even without the articles and website Kosnoff
challenges.
       58
       RCW 26.09.160(2)(b); see Humphreys, 79 Wn. App. at 599 (citing
RCW 26.09.160(2) to explain a contempt finding requires a finding of bad faith).



                                            15
No. 80922-9-I/16



required to find a party in contempt of a maintenance order.59 The germane issue

is whether Kosnoff intentionally violated the dissolution decree.60

       The court found Kosnoff acted intentionally by choosing to practice law

without paying maintenance. A party violates an order intentionally when he is or

should be aware of his court-ordered obligations and undertakes an intentional act

that violates them.61 It is undisputed Kosnoff chose to stop paying maintenance to

McCormick at the end of 2018. In 2019, Kosnoff chose to practice law by joining a

team of attorneys building a mass-tort action against the Boy Scouts. And even

after receiving McCormick’s letter questioning his current practice of law, he

continued not paying maintenance. Because this evidence allows a reasonable

person to conclude Kosnoff intentionally violated the dissolution decree,

substantial evidence supports the finding of fact.62

       The dissolution decree imposed a spousal maintenance obligation on

Kosnoff so long as he was not retired from the practice of law. The trial court

found Kosnoff chose not to fulfill that obligation despite continuing to practice law.

Substantial evidence supports the trial court’s findings of fact. Because Kosnoff

intentionally violated the spousal maintenance provision of the dissolution decree,



       59   RCW 26.18.050; RCW 7.21.010(1).
       60   Humphreys, 79 Wn. App. 599 (citing RCW 7.21.010(1)).
       61 See In re Estates of Smaldino, 151 Wn. App. 356, 364-66, 212 P.3d 579
(2009) (upholding a contempt finding when an attorney chose not to read a
properly served temporary restraining order and undertook an intentional act that
violated the order).
       62   Braatz, 2 Wn. App. 2d at 899.



                                            16
No. 80922-9-I/17



the court did not abuse its discretion under RCW 26.18.050 by finding Kosnoff in

contempt.

III. Attorney Fees on Appeal

      McCormick requests her attorney fees from this appeal pursuant to

RAP 18.1 and RCW 7.21.030(3). RAP 18.1 allows an award of attorney fees to a

party when authorized by law. A party responding to the appeal of a contempt

order can be awarded their costs from the contempt proceeding, including attorney

fees, pursuant to RCW 7.21.030(3).63 We award McCormick attorney fees in an

amount to be determined by a commissioner of this court upon compliance with

RAP 18.1.

      Therefore, we affirm.




WE CONCUR:




      63In re Marriage of Curtis, 106 Wn. App. 191, 202, 23 P.3d 13 (2001) (citing
R.A. Hanson Co. v. Magnuson, 79 Wn. App. 497, 505, 903 P.2d 496 (1995)).



                                       17